Citation Nr: 1621008	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  09-06 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and generalized anxiety disorder, to include as secondary to service-connected acne vulgaris.  


REPRESENTATION

Appellant represented by:	G. James, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from January 1979 to January 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The claim was before the Board in June 2014, where it was denied on the merits after reopening.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court) who, in June 2015, vacated and remanded the issue currently on appeal.  In August 2015, the Board remanded the claim so as to effectuate the Court's order.  All development has been completed and the claim is ripe for appellate review.  

The Veteran testified at a Travel Board hearing in February 2013.  A transcript is of record.  


FINDING OF FACT

The evidence is in relative equipoise regarding causal linkage between service-connected acne and a current acquired psychiatric pathology, to include adjustment disorder with depressive features and generalized anxiety disorder.  


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder is warranted.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.   See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Also, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Analysis

The Veteran's claim was denied by the Board in June 2014 on the grounds that evidence did not show that a current acquired psychiatric disability had causal origins in active service or as a result of service-connected acne.  The Board determined that a personality disorder was present as the predominating feature of the psychiatric disability picture.  Also, it was concluded that credibility issues with respect to attested symptomatology made for no objective evidence of psychiatric problems until many years after service discharge.  The Veteran, as noted in the introductory section, appealed to the Court, and pursuant to a joint motion for remand between the Veteran's counsel and counsel for the Secretary of Veterans Affairs, the Board's June 2014 decision with respect to the issue of entitlement to service connection for an acquired psychiatric disability was vacated by Court order in June 2015.

The joint motion for remand noted that a February 2011 VA examination, which formed the basis of the Board's denial with respect to the forwarded theory of secondary entitlement, was inadequate to resolve the issue on appeal.  The basis of the finding of inadequacy was that the 2011 opinion, in addressing the contentions regarding a potential nexus between acne and depression, failed to note whether the acne aggravated the depression.  It was also noted that the examiner did not note a February 2008 assessment in which it was reported that the Veteran continued to suffer anxiety because of the effects of acne.  Finally, the joint motion noted that a March 2010 dermatology consultation revealed that "[the Veteran's] skin [disability] severely affects his mood," and that this should have been addressed by the 2011 VA examiner.  The Court, in adopting the joint motion's premise, ordered that a new examination be afforded addressing all the noted deficiencies.  

The Veteran was examined in December 2015, following the Board's remand to effectuate the joint motion, and it was determined at that time that the Veteran experienced adjustment disorder with depressed mood.  The examiner stated, simply, that it is more likely than not that the Veteran's depression is secondary to acne vulgaris.  In a clarifying note of the same month, it was explained that the Veteran's reports of symptoms in 2003, 2005, 2008, and 2010 formed the basis of this opinion.  While the examiner noted the presence of separate substance abuse disorder, it was expressly noted that "there is additional depression that is clearly related to [the] skin condition."  

Also in support of the claim, the Veteran's treating VA psychiatrist authored a note, dated in December 2015, which stated that the Veteran had "a longstanding concern about how his dermatologic condition affects his ability to socialize."  The psychiatrist was the author of the February 2008 clinical assessment which had been specifically noted in the joint motion as evidence supportive of the claim.  That doctor explained that the Veteran was in treatment for generalized anxiety disorder and depression, and that he had voiced concerns to him, in a clinical setting, about how his acne "depresses" him and causes him to experience "paranoia."  

The December 2015 examiner did take notice of the 2008 and 2010 VA assessments in accordance with the mandates of the joint motion.  An in-person examination was afforded, and presumably, the individual note of the VA psychiatrist was also reviewed.  Based on this, it was determined that while the overall psychiatric disability picture was complex, at least part of it was of an acquired nature unaffected by substance abuse.  The examiner, having considered the history of clinical treatment and the results of the in-person examination, linked current acquired psychiatric disability to the service-connected acne.  

The Court, in adopting the joint motion, essentially determined the 2011 VA examination to have no probative value.  In addition, by noting the clinical findings in 2008 and 2010 as being worthy of individual discussion by a VA examiner, it also essentially determined that the Board's prior issues with the Veteran's credibility to be minimally significant.  Presumably, when the Veteran was examined in 2015, he was not found to be malingering when describing his symptoms and history of treatment.  Also, his personal VA psychiatrist did author a note supportive of the claim based on a longstanding treatment history (i.e. outside of the context of a claim for benefits).  Given this, the Board can conclude that the evidence of record is, at the least, in relative equipoise regarding a finding of a causal relationship between current acquired psychiatric pathology and service-connected acne.  As such, the claim is granted.    








(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for an acquired psychiatric disability is granted.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


